NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



STATE OF FLORIDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-5126
                                   )
MICHAEL EDWIN WORLDS,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellant.

Frank A. Maister of Frank A. Maister, P.A.,
Fort Lauderdale; and Michael J. Entin of
Law Offices of Michael J. Entin, P.A., Fort
Lauderdale, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.